Exhibit 10.1

 

LOGO [g617864g76f25.jpg]

November 6, 2018

Mr. Indraneel Dev

CenturyLink

RE: Offer of Employment as Chief Financial Officer

Dear Neel:

As discussed, we are very pleased to offer you the opportunity to join
CenturyLink’s executive leadership team as its Executive Vice President and
Chief Financial Officer (“CFO”), reporting to the Chief Executive Officer. The
Leadership Team is excited about the opportunities of the Company and looks
forward to your contributions to its success.

This letter contains important information about the terms of your new role.
Please carefully review this letter, the Level 3 Communications, Inc. Key
Executive Severance Plan (the “Level 3 Plan”) and any other applicable plans or
agreements. This offer letter and your employment pursuant to it will be
effective November 6, 2018 (the “Effective Date”), provided you have agreed to
the terms of this letter prior to that time.

 

Annual Base Compensation:    $650,000 per year
Annual Target Short-Term Incentive:    120% Annual Target Long-Term Incentive:
   $2,700,000

As CFO, your responsibilities will include: managing the financial affairs of
the Company; directing the activities of the Treasurer, Controller and other
officers responsible for the Company’s finances; managing all internal and
external financial reporting; signing and executing in the name of the
Corporation powers of attorney, contracts, bonds, and other obligations; and
performing such other duties as may be prescribed from time to time by the Chief
Executive Officer, the Board of Directors or Company Bylaws.

Annual Target Short-Term Incentive (“STI”)

In this position, you will remain eligible for STI or bonus pay under the
CenturyLink STI Plan. As of the Effective Date, your annual STI bonus target
will be 120% of your annualized base salary, and will be pro-rated based on the
number of eligible days worked in the program year. Your actual STI payout could
be higher or lower than the above target amount, depending on the attainment of
applicable individual and corporate performance measurements. STI payouts are
subject to approval of the Human Resources and Compensation Committee of the
Board of Directors of CenturyLink, Inc. (the “Compensation Committee”) and
attainment of applicable performance thresholds.

Annual Target Long-Term Incentive (“LTI”)

You will be eligible to receive long-term incentive compensation under the
CenturyLink LTI Program. The Compensation Committee administers the LTI program
and makes annual grants to members of our senior leadership team in February of
each year, most recently in the form of restricted shares of CenturyLink common
stock. For your first year of eligibility (2019), subject to formal approval by
the Compensation Committee, you will be eligible to participate in the LTI
program with an LTI target grant value (as of the date of the grant) of
$2,700,000. Currently, annual LTI awards for our senior leadership team consist
of a mix of time-based restricted shares (40%) and performance-based restricted
shares (60%). However, the Compensation Committee has discretion over LTI
program design and awards, and it may elect to grant



--------------------------------------------------------------------------------

Mr. Indraneel Dev

November 6, 2018

Page 2

 

LTI awards using any equity vehicle permissible under the CenturyLink 2018
Equity Incentive Plan (the “2018 Equity Plan”), with such awards subject to
time-based or performance-based vesting conditions or a combination of the two.
Actual LTI awards and payouts may be more or less than target. Target LTI annual
grant values in subsequent years will also be subject to approval by the
Compensation Committee and will be based on a variety of factors, including,
without limitation, market data, individual performance, and scope of job
responsibilities.

LTI awards typically vest over time (in three equal installments on the first,
second and third anniversaries of the grant date for time-based awards, and in
one or two installments over three years after grant date for performance-based
awards), subject to continued employment at the time of each vesting and, for
performance-based shares, attainment of the applicable performance metrics.
Dividends accrue on the unvested shares and are paid in arrears, subject to and
upon vesting. LTI awards are subject to the terms and conditions set forth in
the 2018 Equity Plan and the applicable award agreements.

Severance Plans

As noted in your August 23, 2017 offer letter from CenturyLink, the Level 3 Plan
will remain in effect and you will continue to participate in it during the
two-year period beginning on November 1, 2017 and ending on October 31, 2019
(the “Initial Period”).

Following the Initial Period, you will be eligible to participate in the
CenturyLink, Inc. Executive Severance Plan (the “CenturyLink Executive Plan”).
The Executive Plan will govern your severance rights and benefits absent a
change of control of CenturyLink, Inc. Following the Initial Period, your
severance rights and benefits for termination in connection with a change of
control of CenturyLink, Inc. will be governed by a separate change of control
agreement. This change of control agreement is a “double trigger” agreement,
meaning that no severance benefits will be paid unless there is both (1) a
change of control of CenturyLink and (2) either an involuntary termination not
for cause or a good reason resignation (as such events are defined in the
CenturyLink agreement).

Acknowledgement of No Good Reason Resignation Rights

You agree and acknowledge that this offer letter does not give rise to any right
to submit a notice of “Good Reason” termination as defined in the Level 3 Plan
or any applicable severance plan or equity incentive plan maintained by Level 3
or CenturyLink or any other plan or agreement. Thus, you have no right to claim
severance benefits or any other compensation, including long-term incentive or
equity-based compensation, pursuant to the Level 3 Plan, the CenturyLink
Executive Plan, the 2018 Equity Plan, any stock award agreement or other plan or
agreement due to, individually or collectively, any term or condition described
in this letter. You will, however, retain your rights under the Level 3 Plan
(during the Initial Period), the CenturyLink Executive Plan (after the Initial
Period) and any other plan or agreement of CenturyLink conferring rights to you,
except that your “Good Reason” termination rights will be measured against the
terms described in this letter.

Executive Officer / Section 16 Officer Status

If you join us as Chief Financial Officer, you will be an executive officer and
Section 16 officer of CenturyLink, Inc. under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), subject to subsequent approval by the
Company’s Board of Directors and/or its designated committee(s). As an executive
officer and/or Section 16 officer, you will be required to comply with
disclosure and reporting requirements outlined under the Exchange Act. Also, our
current stock ownership guidelines require you to beneficially own CenturyLink
stock valued at least three times your annual base salary. You will have three
years to attain this stock ownership target. A representative of the Company’s
Legal Department will provide additional information concerning these matters.

 



--------------------------------------------------------------------------------

Mr. Indraneel Dev

November 6, 2018

Page 3

 

As a CenturyLink employee, you will be subject to the company’s Policy Statement
on Insider Trading (“Insider Trading Policy”), and any transactions involving
CenturyLink securities will be subject to the Insider Trading Policy and
applicable securities laws and regulations.

Compliance with CenturyLink Policies

As a Company employee, you are required to comply with, and your employment will
be subject to, its policies, rules and regulations, as they may be implemented
or revised from time-to-time, including its Code of Conduct. For example, in
accordance with Company policies, your employment with CenturyLink is voluntary
and “at will,” meaning both you and CenturyLink are free to terminate the
employment relationship at any time and for any reason. The foregoing is only an
example of the current policies that would be applicable to you as a CenturyLink
employee, all of which will be provided or made available to you prior to the
Closing Date.

Non-Solicitation of Customers and Employees

As a condition of employment in this position, you must agree to the following
non-solicitation of customers and employees, which becomes effective upon the
termination of your participation in the Level 3 Plan. Your restrictive
covenants in the Level 3 Plan remain in effect throughout the Initial Period.

Non-solicitation of customers: You agree that while employed by CenturyLink and
during the one (1) year period immediately following either a voluntary
termination or an involuntary termination for cause (including but not limited
to conflicts of interest or other misconduct) of your employment, you shall not
contact, call on, solicit, attempt to obtain, accept or in any other way secure
business for or on behalf of anyone other than CenturyLink from any client,
customer or prospective client or customer of CenturyLink. As used herein,
“client, customer or prospective client or customer of CenturyLink” includes any
person or entity with whom you had contact while employed by CenturyLink, for
whom you provided any services, directly or indirectly (e.g., by providing
direction guidance or supervision to another person), on behalf of CenturyLink
or about whom you learned any confidential or proprietary information during the
one (1) year period prior to your termination of employment with CenturyLink. As
used herein, “contact,” “call on,” “solicit” and “attempt to obtain” include any
direct or indirect (e.g., by directing, guiding or supervising another person)
contact and apply regardless of who (i.e., you, a person directed by you or the
customer or prospective customer) first initiated the contact.

Non-solicitation of employees: You further agree that, without the prior written
consent of CenturyLink, while employed by CenturyLink, and during the two
(2) year period immediately following the termination of your employment,
whether voluntary or involuntary, you will neither directly nor indirectly
induce or encourage, or attempt to induce or encourage, any employee of
CenturyLink to terminate his or her employment. As used herein, “induce” and
“encourage” include any direct or indirect contacts, regardless of who (i.e.,
you or the other employee) first initiated the contact.

General Terms

Regardless of whether you accept or decline this offer, CenturyLink may
terminate or modify the terms of your employment at any time, subject to the
applicable terms and conditions of the Level 3 Plan, the CenturyLink Executive
Plan, equity compensation plans, equity grant agreements, any other employee
health, welfare, retirement or benefit plan, or other similar arrangements to
which you may be a party.

Any rights you may have to the various benefits described in this letter are
subject to (i) your continued employment and service as Chief Financial Officer
of the Company, (ii) the terms of the plan documents for any applicable benefit
plan, (iii) your compliance with Company policies, and (iv) your acceptance
(confirmed by your signature) of the terms of this offer. This offer supersedes
any prior offers, understandings or representations regarding the subject matter
of this offer letter, and this letter cannot be altered or changed except by a
written document that has been approved and signed by me or Jeff Storey. For
avoidance of doubt, this offer letter does not supersede or modify:

 



--------------------------------------------------------------------------------

Mr. Indraneel Dev

November 6, 2018

Page 4

 

  -

The Special Long-Term Incentive Award referenced in your August 23, 2017 offer
letter;

  -

The Offer Letter Attachment attached to your August 23, 2017 offer letter

The parties’ rights and obligations under that incentive award and the Offer
Letter Attachment, including your confidentiality and intellectual property
obligations, jury trial and class action waiver, and agreement to arbitrate,
will continue in full force and effect and are hereby reaffirmed by you.

If you have questions about this offer or your new role with CenturyLink, please
do not hesitate to contact me at (318) 340-5264. Also, please feel free to
consult with your advisors and attorneys, and ask me any questions you may have.

Please return your signed acceptance or declination to
scott.trezise@centurylink.com as soon as possible, but not later than five days
after the date of this letter. Please keep a copy of the signed document for
your records.

I join the CenturyLink leadership team in welcoming you to your new role in the
Company and wishing you continued success.

Sincerely,

 

LOGO [g617864g39q23.jpg]

Scott Trezise

Executive Vice President, Human Resources

Acceptance of Offer

I have read and understand the terms of this letter and hereby accept the Offer
of employment, including all of the terms and conditions outlined herein and the
terms of my August 23, 2017 letter which have been incorporated herein . I
understand that I have no rights to claim that I have Good Reason to terminate
my employment and obtain any benefit under any applicable severance plan or
stock award agreement due to the changes outlined in this letter.

I understand that I will retain any other rights under any applicable severance
plan or agreement, except “Good Reason” will be measured against the terms set
forth in this letter.

 

SIGNED:

  

/s/ Indraneel Dev

  

DATE:

 

November 6, 2018

  

Indraneel Dev

    

 